DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring glucose or another monosaccharide as a target substance, does not reasonably provide enablement for any possible target substance.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.




Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first tracer and the second tracer having similar chemical structure as the target substance”.  The term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is not clear how much the tracers can differ from the target substance while still meeting .
. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toffolo (Toffolo.et al, “Glucose Fluxes During OGTT In Adolescents Assessed by a Stable Isotope Triple Tracer Method”, Journal of Pediatric Endocrineology & Metabolism, 21, 31-45, 2008) in view of Xia (Xia et al, “Use of Electrospray Ionization Ion-Trap Mass Spectrometry and Principal Component Analysis to Directly Distinguish Monosaccharides”, Rapid Commun. Mass Spectrom. 2012, 26, 1259-1264).
	Regarding claim 16, Toffolo teaches a composition of matter (blood sample, p. 34 col. 2 paragraph 2) including a set of molecules ([1-13C] glucose and [6,6-2H2] glucose) for determining metabolism of a target substance (glucose) by mass spectroscopy (gas chromatography-mass spectrometry, p. 34 col. 2 paragraph 3), the composition comprising:

	Wherein the first and the second tracer being selected such to be resolvable using mass spectroscopy and their enrichment  being quantifiable in a sample extracted from the living organism (measuring tracer concentrations from plasma, p. 35 col. 1 paragraph 1).
	Toffolo does not teach that the mass spectrometry is high-resolution mass spectrometry.
	Xia teaches measurement of glucose (p. 1259 col. 2 paragraph 2) using high-resolution mass spectrometry (p. 1260 col. 1 paragraph 5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Toffolo to use high-resolution mass spectrometry as taught by Xia, as a matter of substituting a known type of mass spectrometer which can measure glucose concentrations and distinguish between monosaccharides with high resolution with no unexpected result.
Regarding claim 17, Toffolo teaches a system (gas chromatography-mass spectrometry, p. 34 col. 2 paragraph 3) for determining metabolism of a target substance by mass spectrometry, the system comprising:
 At least two tracers ([1-13C] glucose and [6,6-2H2] glucose, p. 34 col. 2 paragraph 2) each administrable to living organism (tracers are administered to 
A mass spectroscopy apparatus configured to resolve from each other the at least two tracers (determining concentration of each tracer, p. 35 col. 1 paragraph 1),
	Toffolo does not teach that the mass spectrometry is high-resolution mass spectrometry.
	Xia teaches measurement of glucose (p. 1259 col. 2 paragraph 2) using high-resolution mass spectrometry (p. 1260 col. 1 paragraph 5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Toffolo to use high-resolution mass spectrometry as taught by Xia, as a matter of substituting a known type of mass spectrometer which can measure glucose concentrations and distinguish between monosaccharides with high resolution with no unexpected result.
Allowable Subject Matter
Claims 1-15 and 18-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action.
the prior art does not disclose or make obvious a method or system of determining enrichments of a first and second stable-labelled tracer of a target substance which is glucose, the tracers having similar chemical structure to glucose, the method comprising ionizing the tracers and the target substance, measuring intensities of ions of the tracers and target substance using a high-resolution mass analyzer, calculating an enrichment of the first tracer using a first calibration curve independent of enrichments of each of the at least one second tracer, wherein the high-resolution mass analyzer is operated so as to resolve an ion peak deriving from a tracer having a width at half maximum peak height equal to or smaller than 1*10-2. 
The invention is allowable due to the inventors’ realization that using high-resolution mass spectrometry combined with multiple tracers of similar structure to the target molecule (i.e. glucose) allows the enrichment of each tracer to be calculated using a calibration curve independent of the other tracers since each mass peak can be resolved independently.   Prior art mass spectrometric measurement of glucose with multiple tracers such as by Toffolo, Basu (Basu et al, “Use of a Novel Triple-Tracer Approach to Assess Postprandial Glucose Metabolism”, Am J. Physiol. Endocrinol. 284 E55-E69, 2003) and Haidar (Haidar et al, “Validity of Triple and Dual-Tracer Techniques to Estimate Glucose Appearance”, Am. J Physicol. Endocrinol. Meta 302, E1493-E1501. 2012) did not use high-resolution MS and required more complicated methods for resolving the multiple tracers, or the use of tracers of substantially different structure from the target molecule, as described in the current specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881